EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew W. Williams on 3/25/2021.

The claims dated 3/19/2021 have been amended as follows:
IN CLAIM 1:

	In line 6, replace the phrase “biocompatible gel” with the phrase “a biocompatible gel”.

	In line 8, replace the phrase “biocompatible gel” with the phrase “a biocompatible gel”.

	In line 9, replace the phrase “in biocompatible” with the phrase “in the biocompatible gel”.

	In line 20, replace the phrase “biocompatible gel” with the phrase “the biocompatible gel”.

	Starting in line 29, replace the phrase “assessing the increase or decrease in the ratio of live cells to dead cells in each of the aliquots” with the phrase “assessing a ratio of live to dead cells in each aliquot based on the total fluorescence quantitated in each three-dimensional microfluidic device”.

IN CLAIM 53:

	Starting in line 3, delete the phrase “during the culturing step”.

	In line 5, add the phrase “primary patient-derived” before the phrase “tumor cell spheroids”.



IN CLAIM 55:

	In line 5, add the phrase “primary patient-derived” before the phrase “tumor cell spheroids”.

	In line 6, add the phrase “primary patient-derived” before the phrase “tumor cell spheroids”.

IN CLAIM 56:

	In line 1, add the word “further” before the word “cultured”.

IN CLAIM 57:

	In line 1, add the word “further” before the word “cultured”.

	In line 2, after the phrase “fourth test compounds” add the phrase “during the step of culturing the third aliquot”.

IN CLAIM 59:

	Add a period at the end of the claim.

IN CLAIM 69:

	In line 2, replace the phrase “a biocompatible” with the phrase “the biocompatible”.

IN CLAIM 70:

	In line 2, replace the phrase “a biocompatible” with the phrase “the biocompatible”.


ALLOWABILTY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
	Claim 1 requires a step of “obtaining primary patient-derived tumor spheroids from an enzyme treated tumor sample”, “suspending” two aliquots of “the primary patient-derived tumor spheroids in a biocompatible gel” and “placing” the two aliquots “of the primary patient-derived tumor spheroids in the biocompatible gel” in a separate “three-dimensional microfluidic device”. Claim 53 requires “culturing” the second aliquot of “primary patient-derived tumor spheroids” in three-dimensional devices.
	The term “tumor spheroid” is interpreted in view of the specification, which explicitly defines the term as “an aggregation of tumor cells constituting a small mass, or lump of tumor cells” on page 23, lines 16-23. The specification then describes a range of exemplary sizes in terms of diameters for the tumor spheroids. In the present claims, the tumor cell spheroids are derived from a primary sample of a patient’s tumor. Thus, the claimed “primary patient-derived tumor cell spheroids” are “an aggregation of tumor cells constituting a small mass, or lump of tumor cells” along with the features of the tissue from which the tumor sample was taken, including but not limited to extracellular matrix features and spatial orientations.
	
	Claim 1 requires two steps of “quantitating total fluorescence emitted by the first and second fluorophore dyes”, one performed on the first aliquot in the first three-
	
	Claim 1 requires obtaining primary patient-derived tumor spheroids from enzyme treated tumor samples, which does not encompasses processing tumors into single cells that are derived from patient tumors and growing the single cells under conditions such that spheroids derived from the patient are generated from the single tumor cells. These tumor spheroids grown in culture are not primary patient-derived tumor spheroids.

	The methods of claim 1 are different from a subset of known methods in which single cells are seeded directly into a biocompatible gel in a three-dimensional microfluidic device and grown into spheroids and then treated, manipulated and/or analyzed. The claimed methods are distinguished because the claims require first obtaining the primary patient-derived tumor spheroids and then suspending an aliquot of the tumor spheroids in a biocompatible gel. The difference being that in some of the known methods single cells that are obtained are suspended in a biocompatible gel while the claimed methods require suspending obtained primary patient-derived tumor 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the proposed combinations of Barbie in view of Hsieh and Shin in view of Kondo do not have a reasonable expectation of success. The claimed patient-derived tumor cell spheroids are analogous to the tissues analyzed by Hsieh in view of the arguments in the Remarks and the declaration by Dr. Barbie. Unlike tumor cell spheroids grown in culture from single cells, the tissues analyzed by Hsieh were not successfully treated with fluorescent dyes and observed microscopically due to the dense tissue matrix. Because of the similarities between the claimed patient-derived tumor cell spheroids and the tissues of Hsieh, one would not reasonable have expected that live/dead staining could be carried out within the patient-derived tumor cell spheroids aliquots of Barbie or Kondo within the biocompatible gel while within the three-dimensional microfluidic device.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634